Citation Nr: 0400177	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD) and the assignment of a 30 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Kenneth R. Spiert, Attorney-
at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1984.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Philadelphia, Pennsylvania, which granted a claim 
for service connection for PTSD and assigned a 10 percent 
disability evaluation, effective from December 9, 1999.  

The Board of Veterans' Appeals (Board) notes that the veteran 
initially also disagreed with the disability evaluation 
assigned for PTSD.  However, the Cleveland, Ohio RO granted 
an increased rating for PTSD, to 30 percent, effective from 
December 9, 1999.  Thereafter, the veteran limited her 
substantive appeal to the earlier effective date issue.  As 
the veteran did not disagree further with the disability 
evaluation assigned, and as the veteran clearly limited her 
January 2003 substantive appeal to the issue of an earlier 
effective date, and as there is no other document in the 
record which could be considered a timely substantive appeal 
as to the increased rating issue, the Board will not address 
that issue in this decision.  38 C.F.R. §§ 20.202, 20.302 
(2003); Roy v. Brown, 5 Vet. App. 554 (1993).

The facts of this case can be distinguished from Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) and Rowell v. 
Principi, 4 Vet. App. 9 (1993) where the United States Court 
of Appeals for Veterans Claims (CAVC or Court) indicated that 
the failure to file a timely substantive appeal does not 
deprive the Board of jurisdiction.  In Gonzales-Morales and 
in Rowell, the Court found that the veteran had filed 
documents subsequent to the SOC which indicated his desire to 
appeal the contested issues.  Such is not the case here.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has held that the VCAA applies to earlier effective date 
claims, and that it requires VA to notify the claimant that 
evidence of an earlier filed claim is necessary to 
substantiate the claim.  Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).

In the present case, the record shows that the veteran has 
been furnished a VCAA notice letter in connection with her 
claims for an increased rating and individual 
unemployability, which are not currently on appeal.  However, 
she has not been furnished such a letter in connection with 
her claim for an earlier effective date.  Accordingly, and 
because the Board's regulatory authority to issue such 
letters has been invalidated, see Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a 
remand is required for corrective action.

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should issue the veteran and 
her attorney a VCAA notice letter in 
connection with the earlier effective date 
issue on appeal.  They should be notified 
of any information and medical or lay 
evidence that is necessary to substantiate 
the claim, which information and evidence, 
if any, the claimant is required to 
provide to VA, and which information and 
evidence, if any, VA will attempt to 
obtain on her behalf.  The notice should 
include language informing the veteran 
that in order to substantiate her claim 
for an earlier effective date for service 
connection and the 30 percent disability 
rating for her PTSD, she needs to obtain 
and submit evidence demonstrating that a 
formal or informal application for 
increase was received sometime after June 
4, 1992 (the date of the most recent prior 
final denial) and before December 9, 1999, 
(the currently assigned effective date), 
as well as evidence demonstrating that she 
satisfied the criteria for a 30 percent 
evaluation during that time frame.

2.  The RO should then take adjudicatory 
action on the claim on appeal.  If any 
benefit sought remains denied, the RO 
should furnish the veteran and her 
attorney with a supplemental statement of 
the case (SSOC).  The SSOC should contain, 
among other things, a summary of, and 
citation to, 38 C.F.R. §§ 3.103 and 19.25.

After the veteran and her attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




